Citation Nr: 0945361	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision that denied an 
award of TDIU benefits.  The Veteran timely appealed.

A November 2009 brief by the Veteran's representative could 
be construed as an application to reopen a claim of service 
connection for a left hip disability, now claimed as 
secondary to service-connected degenerative arthritis of the 
lumbar spine with scoliosis on the basis of aggravation.  
This matter is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

The Veteran asserts that he is totally disabled and unable to 
retain or maintain any gainful employment due to his service-
connected disabilities.  Records reflect that the Veteran 
worked as a clerk for a grocery store from 1946 to 1978.  He 
reportedly became too disabled to work full-time because he 
could not stand for long periods of time, and had stomach 
problems.  In this case, the Veteran has completed one year 
of high school.  He also had vocational training in 1938 and 
1939 as a machinist.

Service connection is currently in effect for degenerative 
arthritis of the lumbar spine with scoliosis, rated as 
50 percent disabling; for peptic ulcer disease, rated as 20 
percent disabling; and for left nephrolithiasis, rated as 
0 percent (noncompensable) disabling.  The combined rating is 
60 percent, and clearly does not meet the minimum percentage 
requirement for TDIU under 38 C.F.R. § 4.16(a).

Where the percentage requirements for TDIU benefits under 38 
C.F.R. § 4.16(a) are not met, entitlement to the benefit on 
an extraschedular basis may be considered when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including 
his employment and educational history.

Recent medical records also reflect that the Veteran was 
hospitalized for a few days in May 2008 for partial small 
bowel obstruction, which resolved.

VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
Veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the 
Veteran's ability to retain or maintain any gainful 
employment that takes into account solely his service-
connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran an appropriate VA 
examination to obtain an opinion as to 
the impact of the service-connected 
disabilities on the Veteran's ability to 
work.  The Veteran's claims file, to 
include a complete copy of this REMAND, 
must be provided to the examiner(s) 
designated to examine the Veteran, and 
the examination report(s) should note 
review of the file.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
degenerative arthritis of the lumbar 
spine with scoliosis, peptic ulcer 
disease, and left nephrolithiasis 
preclude employment consistent with the 
Veteran's education and occupational 
experience, without taking into account 
his age or any nonservice-connected 
disability.  The examiner(s) should set 
forth a rationale for the conclusions 
reached.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal, 
taken into consideration provisions of 
38 C.F.R. § 4.16(b).  If the benefits 
sought are not fully granted, the RO or 
AMC must furnish a SSOC, before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



